Page 1 of 2

TERMINATION AGREEMENT

THIS AGREEMENT is made effective the 6th day of July, 2006.

BETWEEN:

Tora Technologies Inc.
205-1990 Kent Ave. SE
Vancouver, BC
Canada, V5P 4X5

(hereinafter called “TORA”)

AND:

LA Embroidery Inc.
818 Renfrew St.
Vancouver, BC
Canada, V4K 4B6

(hereinafter called “LA”)

WHEREAS:

TORA and LA wish to terminate all Service Agreements that have been previously
entered into.

NOW THEREFORE THIS AGREEMENT WITNESS THAT the parties mutually agree as follows:

 1. TERMINATION
    
    TORA and LA agree to immediately terminate all agreements that have been
    previously entered into. Additionally, TORA and LA agree that there will be
    no further financial commitments between the two parties.

 2. GOVERNING LAW
    
    This Agreement shall be governed by and construed in accordance of the laws
    of the province of British Columbia, Canada, and the parties hereby
    irrevocably attorn to the courts of such province.

--------------------------------------------------------------------------------

Page 2 of 2

IN WITNESS WHEREOF the parties have executed this Agreement by their duly
authorized signatories as the day and year first above written.

Tora Technologies, Inc.

Per: /s/ Ralph Biggar

Ralph Biggar

LA Embroidery Inc.

Per: /s/ Antonio Pires

Antonio Pires



